                                           Case 3:21-cv-02201-JCS Document 13 Filed 07/02/21 Page 1 of 1




                                   1

                                   2

                                   3
                                   4                                 UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                   7     In re TAX LIABILITY OF JOHN DOES.                   Case No. 21-cv-02201-JCS

                                   8
                                                                                             ORDER CLOSING CASE
                                   9
                                  10
                                  11
                                  12          The Court previously granted the United States’ petition to serve a narrowed summons,
Northern District of California
 United States District Court




                                  13   without prejudice to any argument an interested party might make in a motion to quash. At the

                                  14   case management conference on July 2, 2021, the United States represented that any further

                                  15   proceedings regarding the summons would follow the filing of a new action initiated by a petition

                                  16   to enforce the summons. The United States also stated that if it files such an action, it will file an

                                  17   administrative motion to consider whether that new case should be related to this case. See Civ.

                                  18   L.R. 3-12(b).

                                  19          The Court does not decide at this time whether a motion to quash could properly be filed in

                                  20   this action, before the United States files a petition to enforce. Based on the United States’

                                  21   representations, however, the Clerk shall close this case, without prejudice to reopening it if any

                                  22   interested party files a motion to intervene and quash, and if such a motion is filed, without

                                  23   prejudice to the United States arguing that this action is not the correct forum to resolve that

                                  24   dispute. See generally United States v. Doe, No. 3:16-cv-06658-JSC (N.D. Cal.) (in which such a

                                  25   motion was filed but withdrawn after the United States filed a separate action on a petition to

                                  26   enforce).

                                  27          IT IS SO ORDERED.

                                  28   Dated: July 2, 2021                               ______________________________________
                                                                                         JOSEPH C. SPERO
                                                                                         Chief Magistrate Judge
